Exhibit 10.8

CERTIFICATE OF DESIGNATION OF

SERIES B SENIOR CONVERTIBLE PREFERRED STOCK

OF

GEOKINETICS INC.

PURSUANT TO SECTION 151(g) OF THE

GENERAL CORPORATION LAW OF THE STATE OF DELAWARE

The undersigned, David A. Johnson, President and Chief Executive Officer of
Geokinetics Inc, a Delaware corporation (the “Corporation”), does hereby state
and certify that the Board of Directors for the Corporation, by unanimous
written consent dated as of September 6, 2006, duly adopted the following
resolution providing for the issuance of a series of the Corporation’s preferred
stock, par value $10.00 per share (the “Preferred Stock”), and further providing
for the designation, powers, preferences and relative, participating, optional
and other rights, and the qualifications, limitations and restrictions thereof,
all in accordance with the provisions of Section 151(g) of the General
Corporation Law of the State of Delaware:

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Corporation by Article FOURTH of the Corporation’s
Certificate of Incorporation (the “Certificate of Incorporation”), a series of
Preferred Stock of the Corporation be, and hereby is, created out of the
authorized but unissued shares of capital stock of the Corporation and
authorized to be issued, such series to be designated Series B Senior
Convertible Preferred Stock (the “Series B Preferred Stock”), to consist of
350,000 shares, par value $10.00 per share, of which the powers, preferences and
relative, participating, optional and other rights, and the qualifications,
limitations, and restrictions thereof, shall be, in addition to those set forth
in the Corporation’s Certificate of Incorporation, as follows:

(1)           Series B Preferred Stock.

(a)           Dividends.

(i)            The holders of Series B Preferred Stock, prior and in preference
to any declaration or payment of any dividend on any class or series of capital
stock of this Corporation, shall be entitled to receive cumulative dividends at
the applicable Dividend Rate (as defined below).  For purposes of this Section
1(a)(i), “Dividend Rate” shall mean 8.0% per annum, compounded quarterly, of the
Original Issue Price (defined in Section 1(b)(i) below) for each share of Series
B Preferred Stock.  At the option of the Corporation, dividends payable on
shares of Series B Preferred Stock on any quarterly dividend payment date
through and including October 31, 2011, may be paid in additional shares of
Series B Preferred Stock, instead of cash.  The value of each share of Series B
Preferred Stock paid in lieu of cash shall be equal to the Original Issue
Price.  After October 31, 2011 all dividends shall be paid in cash when, and if
declared. All unpaid dividends on Series B Preferred Stock shall be cumulative
and shall accrue,


--------------------------------------------------------------------------------




compounding annually, regardless of whether or not the Corporation shall have
funds legally available for the payment of such dividends.

(ii)           After payment of the dividends provided for in Section 1(a)(i),
any additional dividends or distributions shall be distributed among all holders
of Common Stock, Series B Preferred Stock, and other Preferred Securities, which
are convertible into shares of Common Stock, in proportion to the number of
shares of Common Stock that would be held by each such holder if all shares of
Series B Preferred Stock and other Preferred Securities were converted to Common
Stock at the then-effective conversion rate.

(b)           Liquidation Preference.

(i)            The holders of Series B Preferred Stock, in the event of any
Liquidation Event (as defined below), either voluntary or involuntary, shall be
entitled to receive, prior and in preference to the distribution of any proceeds
of such Liquidation Event (the “Proceeds”) to the holders of Common Stock and
other Preferred Securities, an amount per share (the “Liquidation Preference
Amount”) equal to (i) the sum of the Original Issue Price (as defined below) for
Series B Preferred Stock, plus (ii) any accrued but unpaid dividends, which have
been accrued to the date of payment. In case the net assets of the Corporation
legally available therefor are insufficient to permit the payment upon all
outstanding shares of Series B Preferred Stock of the full preferential amount
to which the holders of such shares are entitled, then such net assets shall be
distributed ratably upon outstanding shares of Series B Preferred Stock in
proportion to the full preferential amount to which each such share is entitled.
For purposes hereof, “Original Issue Price” shall mean $250.00 per share for
each share of Series B Preferred Stock (as adjusted for any stock splits, stock
dividends, combinations, subdivisions, recapitalizations or the like with
respect to the Series B Preferred Stock).

(ii)           For purposes of this Section 1(b), a “Liquidation Event” shall
include (A) the sale, transfer or other disposition of all or substantially all
of the Corporation’s assets, (B) the merger or consolidation of the Corporation
with or into another entity (except a merger or consolidation in which the
holders of capital stock of the Corporation immediately prior to such merger or
consolidation continue to hold at least 50% of the voting power of the capital
stock of the Corporation or the surviving or acquiring entity), (C) the transfer
(whether by merger, consolidation, exchange, reorganization or otherwise), in
one transaction or a series of related transactions, to a person or group of
affiliated persons, of the Corporation’s equity securities if, after such
transfer, such person or group of affiliated persons would hold 50% or more of
the outstanding voting stock of the Corporation (or the surviving or acquiring
entity) or (D) a liquidation, dissolution or winding up of the Corporation;
provided, however, that a transaction shall not constitute a Liquidation Event
if its sole purpose is to change the state of the Corporation’s incorporation or
to create a holding company that will be owned in substantially the same
proportions by the persons who held the Corporation’s securities immediately
prior to such transaction. The treatment of any particular transaction or series
of related transactions as a Liquidation Event hereunder may be waived by the
vote or written consent of the holders of a majority of the outstanding Series B
Preferred Stock (voting on an as converted basis).

(iii)          In any Liquidation Event, if Proceeds received by the Corporation
or its stockholders are other than cash, their value will be deemed their fair
market value. The

2


--------------------------------------------------------------------------------




determination of such fair market value shall be made by the Board of Directors
of the Corporation or as otherwise may be set forth in the definitive agreements
governing such Liquidation Event.

(c)           Redemption Rights.

(i)            If, at any time after March 31, 2014, the holders of not less
than a majority of the shares of Series B Preferred Stock then outstanding
deliver written notice to the Corporation of such holders’ desire to have the
Series B Preferred Stock redeemed, all outstanding shares of Series B Preferred
Stock, if not previously converted pursuant to Section 1(d), shall be redeemed
by the Corporation on a date which is not more than 90 days after the date on
which such written notice was given to the Corporation by the holders of the
Series B Preferred Stock. Each share of Series B Preferred Stock to be redeemed
hereunder shall be redeemed by payment by the Corporation in cash of the
Redemption Price (as defined below). For purposes hereof, the term “Redemption
Price” shall mean, with respect to each share of Series B Preferred Stock, an
amount equal to the Liquidation Preference Amount.

(ii)           Any redemption pursuant to Sections 1(c)(i) above shall be
preceded by written notice to each holder of Series B Preferred Stock stating
the date fixed for redemption, the Redemption Price and the place at which
holders of Series B Preferred Stock may obtain payment of the Redemption Price
upon surrender of their respective stock certificates.

(iii)          All shares of Series B Preferred Stock redeemed, otherwise
acquired or returned (as a result of conversion or otherwise) by the Corporation
shall immediately be canceled and shall not be reissued.

(d)           Conversion. The holders of the Series B Preferred Stock shall have
conversion rights as follows (the “Conversion Rights”):

(i)            Right to Convert. Each share of Series B Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share, at the office of the Corporation or any transfer agent
for such stock, into such number of fully paid and nonassessable shares of
Common Stock as is determined by dividing the Liquidation Preference Amount for
the Series B Preferred Stock by the applicable Conversion Price (as defined
below) for the Series B Preferred Stock (the conversion rate for Series B
Preferred Stock into Common Stock is referred to herein as the “Conversion
Rate”), determined as hereafter provided, in effect on the date the certificate
is surrendered for conversion. The “Conversion Price” per share for Series B
Preferred Stock shall initially be $2.50; provided, however, that the Conversion
Price for the Series B Preferred Stock shall be subject to adjustment as set
forth in subsection 1(e)(iv).

(ii)           Corporation Conversion Election. At the election of the
Corporation, each share of Series B Preferred Stock shall be converted into
shares of Common Stock at the Conversion Rate at the time in effect for Series B
Preferred Stock immediately upon the Corporation’s sale of its Common Stock in
an underwritten public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities

3


--------------------------------------------------------------------------------




Act”), covering the offer and sale of Common Stock (A) at a price per share
yielding net proceeds to the Corporation of not less than $3.50 (as adjusted for
any stock splits, stock dividends, combinations, subdivisions or the like), (B)
which results in net proceeds to the Corporation and the selling stockholders,
if any, of not less than $75,000,000, and (C) after which the Common Stock is
listed on the NYSE, AMEX or the NASDAQ National Market (a “Qualified Public
Offering”).

(iii)          Mechanics of Conversion. Before any holder of Series B Preferred
Stock shall be entitled to voluntarily convert the same into shares of Common
Stock, such holder shall surrender the certificate or certificates therefore,
duly endorsed, at the office of the Corporation or of any transfer agent for the
Series B Preferred Stock, and shall give written notice to the Corporation at
its principal corporate office, of the election to convert the same and shall
state therein the name or names in which the certificate or certificates for
shares of Common Stock are to be issued. The Corporation shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of
Series B Preferred Stock, or to the nominee or nominees of such holder, a
certificate or certificates for the number of shares of Common Stock to which
such holder shall be entitled as aforesaid. Such conversion shall be deemed to
have been made immediately prior to the close of business on the date of such
surrender of the shares of Series B Preferred Stock to be converted, and the
person or persons entitled to receive the shares of Common Stock issuable upon
such conversion shall be treated for all purposes as the record holder or
holders of such shares of Common Stock as of such date. If the conversion is in
connection with an underwritten offering of securities registered pursuant to
the Securities Act of 1933, as amended, the conversion may, at the option of any
holder tendering Series B Preferred Stock for conversion, be conditioned upon
the closing with the underwriters of the sale of securities pursuant to such
offering, in which event the persons entitled to receive the Common Stock upon
conversion of the Series B Preferred Stock shall not be deemed to have converted
such Series B Preferred Stock until immediately prior to the closing of such
sale of securities. If the conversion is in connection with automatic conversion
provisions of subsection 1(d)(ii) above, such conversion shall be deemed to have
been made on the conversion date described in the stockholder consent approving
such conversion, and the persons entitled to receive shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holders of such shares of Common Stock as of such date.

(iv)          Conversion Price Adjustments of Series B Preferred Stock for
Certain Dilutive Issuances, Splits and Combinations. The Conversion Price of the
Series B Preferred Stock shall be subject to adjustment from time to time as
follows:

(A)          Conversion Price Adjustments.

1.     If the Corporation shall issue, on or after the date upon which this
Certificate of Designation is accepted for filing by the Secretary of State of
the State of Delaware (the “Filing Date”), any Additional Stock (as defined
below) for a consideration per share less than the Conversion Price applicable
to the Series B Preferred Stock in effect immediately prior to the issuance of
such Additional Stock, and if the aggregate dollar amount of all previous
issuances of Additional Stock since the Filing Date is less than $50,000,000
(determined by aggregating all previous issuances of Additional Stock made after
the Filing Date) the Conversion Price for the Series B Preferred Stock in effect
immediately prior to

4


--------------------------------------------------------------------------------




each such issuance shall forthwith be adjusted to a price equal to the per share
consideration paid or given for such Additional Stock; provided, however, if the
Corporation shall issue, on or after the Filing Date, any Additional Stock after
the aggregate amount of previous issuances made after the Filing Date are in
excess of $50,000,000 (determined by aggregating all previous issuances of
Additional Stock made after the Filing Date) for a consideration per share less
than the Conversion Price applicable to the Series B Preferred Stock in effect
immediately prior to the issuance of such Additional Stock, the Conversion Price
for the Series B Preferred Stock in effect immediately prior to each such
issuance shall forthwith be adjusted to a price determined by multiplying such
Conversion Price by a fraction, the numerator of which shall be the number of
shares of Common Stock Outstanding (as defined below) immediately prior to such
issuance plus the number of shares of Common Stock that the aggregate
consideration received by the Corporation for such issuance would purchase at
such Conversion Price; and the denominator of which shall be the number of
shares of Common Stock Outstanding (as defined below) immediately prior to such
issuance plus the number of shares of such Additional Stock.  For purposes of
this Section 1(d)(iv)(A), the term “Common Stock Outstanding” shall mean and
include the following: (1) outstanding Common Stock, (2) Common Stock issuable
upon exercise of outstanding stock options, (3) Common Stock issuable upon
exercise of outstanding warrants to purchase Common Stock, (4) Common Stock
issuable upon conversion of the Series B Preferred Stock, and (5) Common Stock
issuable upon the conversion of any other series or class of equity securities
issued after the date hereof which is convertible into shares of Common Stock.
 Shares described in (1) through (3) above shall be included whether vested or
invested, whether contingent or non-contingent and whether exercisable or not
yet exercisable.

2.     No adjustment of the Conversion Price for the Series B Preferred Stock
shall be made in an amount less than one cent per share, provided that any
adjustments that are not required to be made by reason of this sentence shall be
carried forward and shall be either taken into account in any subsequent
adjustment made prior to three (3) years from the date of the event giving rise
to the adjustment being carried forward, or shall be made at the end of three
(3) years from the date of the event giving rise to the adjustment being carried
forward. Except to the limited extent provided for in subsections
1(d)(iv)(A)(5)(c) and (5)(d), no adjustment of such Conversion Price pursuant to
this subsection 1(d)(iv) shall have the effect of increasing the Conversion
Price above the Conversion Price in effect immediately prior to such adjustment.

3.     In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefore before
deducting any reasonable discounts, commission or other expenses allowed, paid
or incurred by this corporation for any underwriting or otherwise in connection
with the issuance and sale thereof.

4.     In the case of the issuance of the Additional Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market thereof as determined by the Board of Directors
irrespective of any accounting treatment.

5.     In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or

5


--------------------------------------------------------------------------------




options to purchase or rights to subscribe for such convertible or exchangeable
securities, the following provisions shall apply for purposes of determining the
number of shares of Additional Stock issued and the consideration paid therefor:

a.             The aggregate maximum number of shares of Common Stock
deliverable upon exercise (assuming the satisfaction of any conditions to
exercisability, including without limitation, the passage of time, but without
taking into account potential antidilution adjustments) of such options to
purchase or rights to subscribe for Common Stock shall be deemed to have been
issued at the time such options or rights were issued and for a consideration
equal to the consideration (determined in the manner provided in subsections
1(d)(iv)(A)(3) and (d)(iv)(A)(4)), if any, received by the Corporation upon the
issuance of such options or rights plus the minimum exercise price provided in
such options or rights (without taking into account potential antidilution
adjustments) for the Common Stock covered thereby.

b.             The aggregate maximum number of shares of Common Stock
deliverable upon conversion or, or in exchange (assuming the satisfaction of any
conditions to convertibility or exchangeability, including, without limitation,
the passage of time, but without taking into account potential antidilution
adjustments) for, any such convertible or exchangeable securities or upon the
exercise of options to purchase or rights to subscribe for such convertible or
exchangeable securities and subsequent conversion or exchange thereof shall be
deemed to have been issued at the time such securities were issued or such
options or rights were issued and for a consideration equal to the
consideration, if any, received by the Corporation for any such securities and
related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by the Corporation (without taking into account potential
antidilution adjustments) upon the conversion or exchange of such securities or
the exercise of any related options or rights (the consideration in each case to
be determined in the manner provided in subsections 1(d)(iv)(A)(3) and
1(d)(iv)(A)(4).

c.             In the event of any change in the number of shares of Common
Stock deliverable or in the consideration payable to the Corporation upon
exercise of such options or rights or upon conversion of or in exchange for such
convertible or exchangeable shares, the Conversion Price of the Series B
Preferred Stock, to the extent in any way affected by or computed using such
options, rights or securities, shall be recomputed to reflect such change, but
no further adjustment shall be made for the actual issuance of Common Stock or
any payment of such consideration upon the exercise of any such options or
rights or the conversion or exchange of such securities.

d.             The number of shares of Additional Stock deemed issued and the
consideration deemed paid therefor pursuant to subsections 1(d)(iv)(A)(5)(a) and
(b) shall be appropriately adjusted to reflect any change, termination or
expiration of the type described in either subsection 1(d)(iv)(A)(5)(a) or (b).

(B)           “Additional Stock” shall mean any shares of Common Stock issued
(or deemed to have been issued pursuant to subsection 1(d)(iv)(A)(5)) by the
Corporation on or after the Filing Date other than:

6


--------------------------------------------------------------------------------




1.     Shares of Common Stock issued to employees, directors, officers,
consultants and other service providers for the primary purpose of soliciting or
retaining their services pursuant to plans or agreements approved by this
corporation’s Board of Directors;

2.     Common Stock issued pursuant to the conversion or exercise of convertible
or exercisable securities outstanding on the Filing Date;

3.     Common Stock or other securities convertible into shares of Common Stock
that are issued with the approval of the holders of not less than a majority of
the then-outstanding shares of Series B Preferred Stock; and

4.     Common Stock issued pursuant to the conversion of the Series B Preferred
Stock.

(v)           In the event the Corporation should at any time or from time to
time after the Filing Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of the Series B Preferred Stock shall be appropriately decreased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be increased in proportion to such increase of the aggregate
of shares of Common Stock outstanding and those issuable with respect to such
Common Stock Equivalents.

If the number of shares of Common Stock outstanding at any time after the Filing
Date is decreased by a combination of the outstanding shares of Common Stock,
then, following the record date of such combination, the Conversion Price for
the Series B Preferred Stock shall be appropriately increased so that the number
of shares of Common Stock issuable on conversion of each share of such series
shall be decreased in proportion to such decrease in outstanding shares.

(vi)          Reservation of Common Stock. The Corporation shall reserve and
keep available out of its authorized but unissued Common Stock that number of
shares of Common Stock as shall from time to time be sufficient to effect the
full conversion of all outstanding shares of Series B Preferred Stock.

(e)           Election and Removal of Directors by Series B Preferred Stock. 
The holders of record of the shares of Series B Preferred Stock, exclusively and
as a separate class, shall be entitled to elect one (1) director of the
Corporation (the “Series B Director”).  Upon the taking of such action, to the
extent necessary to satisfy the provisions of this Subsection, the maximum
authorized number directors shall automatically increase by one (1) (so as to
increase the size of the Board of Directors to six (6)) and the vacancy so
created shall be filled by the person elected pursuant to this Subsection.  At
any meeting held for the purpose of electing the director, the presence in
person or by proxy of the holders of a majority of the shares of Series B

7


--------------------------------------------------------------------------------




Preferred Stock then outstanding shall constitute a quorum of the Series B
Preferred Stock for the purpose of electing the director by holders of the
Series B Preferred Stock.  A vacancy in said directorship filled by the holders
of Series B Preferred Stock shall be filled only by vote or written consent in
lieu of a meeting of the holders of the Series B Preferred Stock.  The Series B
Director may be removed, with our without cause, by the holders of Series B
Preferred Stock in the same manner as such director may be elected hereunder.

(f)            Voting Rights.

(i)            Except as otherwise expressly provided herein or as required by
law, the holders of Series B Preferred Stock shall be entitled to vote on all
matters upon which holders of Common Stock have the right to vote and, with
respect to such right to vote, shall be entitled to notice of any stockholders’
meeting in accordance with the Corporation’s Bylaws, and shall be entitled to a
number of votes equal to the number of shares of Common Stock into which such
shares of Series B Preferred Stock could then be converted, at the record date
for the determination of stockholders entitled to vote on such matters or, if no
such record date is established, at the date such vote is taken or any written
consent of stockholders is solicited. Except as otherwise expressly provided
herein, or to the extent class or series voting is otherwise required by law or
agreement, the holders of Series B Preferred Stock or Common Stock shall vote
together as a single class and not as separate classes.

(ii)           So long as at least 55,000 shares of Series B Preferred Stock
remain outstanding, the Corporation shall not, without first obtaining the
approval (by vote or written consent, as provided by law) of not less than a
majority of the then-outstanding shares of the Series B Preferred Stock,
determined on a fully diluted and as-converted basis:

(A)          Amend the Corporation’s Certificate of Incorporation or Bylaws in
any material respect (other than an amendment to change the name of the
Corporation);

(B)           Declare or pay any dividend or other distribution upon the
Corporation’s capital stock (except dividends payable solely in shares of Common
Stock), or purchase, redeem, or otherwise acquire any shares of the
Corporation’s capital stock, except for repurchases, at cost, of shares of the
capital stock of the Corporation (pursuant to rights held by the Corporation as
of the Filing Date) held by the Corporation’s consultants, directors, officers
or employees;

(C)           Sell, lease, assign, transfer or otherwise convey or otherwise
dispose of all or substantially all of the assets of the Corporation or any of
its subsidiaries, or effect any consolidation, merger or reorganization
involving the Corporation or any of its subsidiaries, or effect any transaction
or series of related transactions in which the Corporation’s stockholders
immediately prior to such transaction or transactions own immediately after such
transaction or transactions less than 50% of the voting securities of the
surviving corporation or entity (or its parent);

(D)          Reclassify, reorganize or recapitalize the Corporation’s
outstanding capital stock;

8


--------------------------------------------------------------------------------




(E)           Create or issue any class or series of stock or other security of
the Corporation on parity with or having preference over the Series B Preferred
Stock or increase the authorized number of shares of Series B Preferred Stock;

(F)           Effect any transaction with the management, related parties or
other affiliates of the Corporation, or extend or waive the terms of any such
existing transactions, other than (1) issuances of options, warrants or Common
Stock pursuant to an equity incentive plan or similar arrangement approved by
the Board of Directors or (2) any other transaction with management, related
parties or affiliates of the Corporation on terms approved by a majority of the
members of the Board of Directors who are not, either directly or indirectly, a
party to such transaction; and

(G)           Increase or decrease the number of directors on the Board of
Directors of the Corporation.

(iii)          So long as at least 55,000 shares of Series B Preferred Stock
remain outstanding, the holders of the Series B Preferred Stock shall be
entitled to nominate and elect one (1) member of the Corporation’s Board of
Directors at each regularly scheduled meeting of the Corporation’s stockholders
which is called for the purpose of electing members of the Board of Directors.

(g)           Financial Statements, Reports, etc.  The Corporation shall furnish
to each to each holder of the Series B Preferred Stock:

(i)            within 90 days after the end of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Corporation and its
consolidated subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such persons during such year, together
with comparative figures for the immediately preceding fiscal year, all in
reasonable detail and prepared in accordance with United States generally
accepted accounting principles (“GAAP”), all audited by UHY Mann Frankfort Stein
& Lipp or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall be
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Corporation and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

(ii)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Corporation and its consolidated subsidiaries as of the close
of such fiscal quarter and the results of its operations and the operations of
such persons during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its chief executive officer,
chief financial officer, any vice president, principal accounting officer,
treasurer, assistant treasurer or controller of such person as fairly presenting
in all material respects the financial condition and results of operations of
the Corporation and its

9


--------------------------------------------------------------------------------




consolidated subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes.

(h)           Preemptive Rights. If the Corporation authorizes the issuance and
sale of Additional Stock (as defined in Section 1(d)(iv)(B)) other than pursuant
to an underwritten public offering registered under the Securities Act or for
non-cash consideration pursuant to a merger or consolidation approved by the
Board of Directors of the Corporation, the Corporation shall first offer in
writing to sell to each holder of Series B Preferred Stock a portion of the
securities being issued equal to the quotient obtained by dividing (A) the
aggregate number of shares of Series B Preferred Stock then owned by such holder
by (B) the aggregate number of shares of Series B Preferred Stock then
outstanding. If all offered securities are not subscribed to by such holder of
Series B Preferred Stock in writing delivered to the Corporation within twenty
days after the date of delivery of the Corporation’s original notice to such
holder, then the Corporation shall offer all of such securities for sale to
those other holders of Series B Preferred Stock that did elect to subscribe for
such securities.  If such offer is oversubscribed by such Series B Preferred
Stock holders then the Corporation shall offer such securities to such Series B
Preferred Stockholders pro rata on the basis of the number of securities
previously subscribed to by such holders pursuant to the formula above.  If the
holders of Series B Preferred Stock do not elect to subscribe for all of such
securities in writing delivered to the Corporation within twenty days after the
date of delivery of the Corporation’s second notice then the Corporation shall
be free to offer such securities to any other person or persons at a price and
on terms determined by the Corporation, provided that such price and terms are
no more favorable to such person or persons than the price and terms on which
such securities were offered to the holders of Series B Preferred Stock. Any
securities not sold by the Corporation within 90 days after the date of the
Corporation’s initial notice to the holders of Series B Preferred Stock
hereunder shall then become subject again to the provisions of this Section
1(h).

[SIGNATURES ON FOLLOWING PAGE]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Geokinetics Inc. has caused this Certificate of Designation
to its Certificate of Incorporation to be signed by David A. Johnson, its
President and Chief Executive Officer, this           day of                 ,
2006.

 

GEOKINETICS INC.

 

 

 

 

 

By:

 /s/ David A. Johnson

 

Name:

David A. Johnson

 

Title:

President and Chief Executive Officer

 

11


--------------------------------------------------------------------------------